Citation Nr: 0735256	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 2005 rating determination by the above Regional Office 
(RO).  

The veteran testified at a hearing held at the Little Rock RO 
in August 2007, before the undersigned Veterans Law Judge.  
Following the hearing, he submitted additional evidence.  
Under 38 C.F.R. § 20.1304, new evidence received by the 
Board, if pertinent to the case on appeal, usually requires a 
return of the case to the RO for review, consideration, and 
preparation of a supplemental statement of the case (SSOC) 
prior to a Board decision, unless there has been a waiver of 
such initial RO review.  The evidence in this instance 
consists of private medical records dated from July 2005 to 
August 2005 which pertain to unrelated gastrointestinal 
symptomatology and are without any relevant or material 
bearing on the outcome of the issue currently on appeal, and 
thus do not preclude a decision by the Board at this time.  


FINDINGS OF FACT

1.  The veteran's pes planus (flat feet) preexisted service, 
as it was noted on entrance examination.

2.  The veteran's pes planus did not undergo an increase in 
severity during service that could be identified as an 
advancement beyond normal progression.




CONCLUSION OF LAW

The veteran's bilateral pes planus pre-existed active service 
and was not aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of  38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness does not attach on conditions recorded on entrance 
examination reports or may be rebutted by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  If the 
presumption of soundness does not attach or has been 
rebutted, aggravation may not be conceded unless the pre-
existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is upon VA to rebut the 
presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is permanently 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

The veteran seeks service connection for flat feet on the 
basis of aggravation.  Specifically, he claims that his pes 
planus was asymptomatic prior to service and later aggravated 
during service, to the point that he required treatment and a 
limited duty profile.

On enlistment examination in October 1962, the veteran was 
noted to have third degree pes planus.  Thus, the presumption 
of soundness at entrance does not attach.  Verdon v. Brown, 8 
Vet. App. 529 (1996).  Because the evidence of record clearly 
establishes the pre-service existence of pes planus, the 
Board needs next to determine whether the veteran's pre-
existing condition was aggravated during active duty.   

As stated above, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  In this case, the SMRs do not reveal permanent 
aggravation of the veteran's preexisting bilateral pes 
planus.  The SMRs show evaluation and treatment for foot 
trouble in December 1963 and May 1964.  He was given arch 
supports, but there is no indication that the veteran was 
placed on limited duty profile at any time.  Although it is 
clear that he received treatment for pes planus during 
service, these entries do not establish a permanent increase 
in disability, as they do not indicate any pathological 
changes to the veteran's pre-existing pes planus or that such 
treatment was reflective of more than temporary flare-ups.  
In fact, on separation examination in September 1964, 
although the veteran and the examiner noted a history of foot 
trouble or pes planus, no further summary or elaboration was 
provided and no significant abnormality of the feet was 
reported.  Clinical evaluation of the feet was checked as 
normal.  The fact that his feet were symptomatic in service, 
in and of itself, does not establish aggravation.  Jensen and 
Hunt, supra.

The Board notes that this conclusion is further supported by 
the post-service evidence, which is devoid of any clinical 
records showing that the veteran received medical treatment 
for his pes planus immediately after service or for many 
years after his service separation.  Rather post-service 
records show initial complaints of foot pain in 2001 many 
years after his discharge from the military.  Although the 
veteran has claimed that his pes planus has remained 
consistently symptomatic since service, the 35-year gap in 
treatment records is persuasive evidence against the claim 
and strengthens the conclusion that the veteran's pre-service 
pes planus was essentially unaffected by service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002).  

In July 2005, the veteran underwent VA examination 
complaining of progressive swelling, flat feet and pain which 
has been treated over the years.  The clinical impression was 
bilateral planovalgus flatfoot with degenerative joint 
disease and bunion deformities.  The examiner did not comment 
on the relationship between the current pes planus and the 
veteran's service.

However, in November 2006, the VA examiner who conducted the 
July 2005 examination submitted an addendum to his earlier 
report.  It was noted that the veteran developed significant 
progression of his multiple foot problems in 2002 or 2003 
including a left foot drop in 2005 following treatment for 
multiple myeloma.  The veteran also complained of nerve pain 
in his foot distally around the metatarsalphalangeal and 
midfoot areas.  Clinical and X-ray findings showed severe 
degenerative changes in the midfoot with sclerosis spurring 
deformity, osteoporosis, severe bunions, and degenerative 
changes.  There were also spurs on the heel, midfoot and 
first metatarsalphalangeals with degeneration.  The examiner 
concluded that based on review of the records, X-rays and 
previous examination of the veteran that it was less likely 
than not that the veteran's foot problems progressed beyond 
their natural progress while in service as there was no 
reason or incident to make one think this should have 
happened.  Although the veteran had progressive degeneration 
involving several areas of both feet, this was not beyond the 
expected natural progress of this type of deformity, which 
was now coupled with the foot drop from his treatment for 
multiple myeloma.  

The Board has also considered the veteran's contentions.  At 
his August 2007 Board hearing, the veteran essentially 
reiterated previously submitted information regarding his in-
service symptoms and consistent with complaints made during 
the course of the appeal.  He claimed that he had problems 
with his feet on a continuous basis after his separation from 
service and that his current symptoms included bilateral foot 
pain, which prevented him from standing or walking for long 
periods.  Even though he is competent to provide testimony as 
to his foot symptoms, or other matters within his personal 
observation, since he is not a medical professional he is not 
competent to state that the underlying pathology of his 
bilateral pes planus was aggravated during his period of 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this case, the Board places great probative weight on (1) 
the veteran's SMRs which show that he received treatment, but 
on discharge examination clinical evaluation was normal; (2) 
the post service medical reports which are silent for any 
complaints or treatment for many years after the veteran's 
separation from service; and (3) the 2006 VA medical opinion 
which was based on a review of the veteran's claims file, 
findings that it was less likely than not that the veteran's 
foot problems progressed beyond their natural progress while 
in service as there was no reason or incident to make one 
think this should have happened.  Owens v. Brown, 7 Vet. 
App. 429 (1995) (Opinions offered by examiners based on a 
review of all the evidence on file is considered to be an 
important factor in reaching an informed opinion).  

The cumulative effect of the foregoing is that the veteran's 
bilateral pes planus existed prior to service and was not 
aggravated therein.  The evidence of record tends to shows 
that the veteran's pes planus manifested only temporary or 
intermittent flare-ups, without a worsening of the underlying 
condition.  As such, a preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in June 2005 the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The 
letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


